                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LA’QUANTA CHAPMAN,                                         CIVIL ACTION
               Petitioner,

                v.

 ROBERT GILMORE,                                            NO. 19-1350
 THE DISTRICT ATTORNEY OF THE
 COUNTY OF CHESTER, and
 THE ATTORNEY GENERAL OF THE
 STATE OF PENNSYLVANIA,
                Respondents.

                                          ORDER

       AND NOW, this 31st day of May, 2019, upon consideration of pro se petitioner

La’Quanta Chapman’s Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus (Document

No. 1, filed March 29, 2019), pro se petitioner’s Motion to Stay the Amended Habeas Corpus

Petition (Document No. 3, filed March 29, 2019), the record in this case, and the Report and

Recommendation of United States Magistrate Judge Henry S. Perkin dated April 10, 2019, there

being no objection, IT IS ORDERED as follows:

       1.      The Report and Recommendation of United States Magistrate Judge Henry S.

Perkin dated April 10, 2019, is APPROVED and ADOPTED;

       2.     Pro se petitioner’s Motion to Stay the Amended Habeas Corpus Petition is

GRANTED. Pro se petitioner’s Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus is

STAYED and will be HELD IN ABEYANCE pending exhaustion of pro se petitioner’s state

court remedies; and

       3.     Pro se petitioner and respondents shall continue to monitor the state court

proceedings and jointly report to the Court (letter to Chambers, Room 12613, United States
Courthouse, 601 Market Street, Philadelphia, Pennsylvania 19106) upon conclusion of the state

court proceedings.

       IT IS FURTHER ORDERED that a copy of this Order shall be served on pro se

petitioner, La’Quanta Chapman, and on the Chester County District Attorney.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.




                                              2
